Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/21/2022 and 12/21/2021 have been entered.
Claims 1-14 are pending. Claim 14 is new. Claims 1-3, 10, 12 and 13 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 reciting “the light-blocking layer include a portion corresponding to the transmittance area” renders the claim indefinite because it is unclear what is meant by a portion of the light-blocking layer “corresponding” to the transmittance area. It is unclear what is required by “corresponding”. If the light-blocking layer has a portion present in the transmittance 
Claim 6 reciting “the thin film transistor includes an active layer, a gate insulating layer, a gate electrode, an interlayer insulating layer, and source and drain electrodes which are sequentially formed on the substrate” and “the light-blocking layer is disposed between the substrate and the source and drain electrodes” renders the claim indefinite because it is unclear if the two instances of “the substrate” are referring to the same substrate. The disclosed embodiment where the light-blocking layer is between the substrate  and the source/drain electrodes is depicted in FIG. 6 wherein the light-blocking layer 31 is between the upper substrate 2 and the source/drain electrodes 216,218. However, the components of the TFT are sequentially formed on the lower substrate 1. There does not exist a common substrate upon which the TFT components are sequentially formed, and the light blocking layer is also between said substrate and source/drain electrodes of the TFT. Therefore, the two instances of “the substrate” recited in claim 6 appears to be referring to two separate substrates instead of the same substrate. Therefore, claim 6 reciting “the substrate” is indefinite. For examination purposes, the recitations of “the substrate” in claim 6 is treated as referring to different substrates.
Claim 10 reciting “the light sensor is an array to sense a three-dimensional image” renders the claim indefinite because it is unclear what constitutes a “three-dimensional image” and how would a sensor “sense” a “three-dimensional image”. An “image” is generally understood as a two-dimensional depiction of an object. While 2D images may be perceived as three-dimensional through visual illusion, the images themselves remained two-dimensional. Therefore, it is unclear what is considered to be a “three-dimensional image” as claimed. Furthermore, Applicant’s disclosure describes a coded pattern that allows sensor array to extract 3D information from the captured images (¶ 37) and signal processing unit that obtain processing the images (¶ 47). However, there is no description of a light sensor that can “sense a three-dimensional image”. Therefore, it is unclear how would the claimed array sensor “sense a three-dimensional image”. As best understood, the sensor array senses a three-dimensional object. 
Claim 14 reciting “at least one organic layer is in the transmittance area” renders the claim indefinite because it is unclear if the “at least one organic layer” is referring to the “emission layer” recited prior in the claim. Applicant’s disclosure does not clearly describe providing a separate “organic layer” in the transmittance area.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 102(a) or 102(e) as being anticipated by Nakamura et al. US 2011/0102308 A1 (Nakamura).

    PNG
    media_image1.png
    745
    862
    media_image1.png
    Greyscale

In re claim 1, Nakamura discloses (e.g. FIGs. 1-4) an organic light-emitting display device (FIG. 2), comprising: 
a substrate 40 or 67 including a plurality of pixel areas 11R,11G,11B (FIG. 1C) to display an image, and a transmittance area (area outside of pixels 11R,11G,11B defined by bank 45, see FIG. 2 annotated above) that is adjacent to at least one pixel area 11R,11G,11B and separated from the pixel area 11R,11G,11B by an edge of a pixel defining layer 45 (see FIG. 4 annotated above where the dashed lines indicate the “edge” of the pixel defining layer 45); 

each pixel area 11R,11G,11B includes an anode 61, a cathode 62, and an emission layer 63 interposed between the anode 61 and the cathode 62, and 
the cathode 62 partially overlaps the transmittance area in plan view (cathode 62 at least partially overlaps the transmittance area as annotated in FIG. 2 above).

In re claim 2, Nakamura discloses (e.g. FIGs. 1-2) wherein at least two pixel areas 11R,11G,11B are separated from each other by having the transmittance area therebetween (see FIG. 2 above).

In re claim 3, Nakamura discloses (e.g. FIG. 2) wherein the substrate 40 is disposed between the light sensor 20 and the cathode 62.

In re claim 4, Nakamura discloses (e.g. FIG. 2) further comprising a light-blocking layer 65, wherein the light-blocking layer 65 includes a portion corresponding to the transmittance area (see FIG. 2 above).

In re claim 5, Nakamura discloses (e.g. FIG. 2) wherein the light-blocking layer 65 is disposed between the substrate 67 and the cathode 62.

In re claim 6, Nakamura discloses (e.g. FIG. 2) further comprising a thin film transistor TFT connected to the anode 61, wherein the thin film transistor TFT includes an active layer 54, a gate insulating layer 52, a gate electrode 51, an interlayer insulating layer 41A, and source and drain electrodes 44 which are sequentially formed on the substrate 40 (e.g. for top gate 

In re claim 7, Nakamura discloses (e.g. FIG. 2) the light-blocking layer 65 includes a black matrix material (¶ 63).

In re claim 8, Nakamura discloses (e.g. FIG. 2) the sensor 20 includes a CCD sensor or CMOS sensor (¶ 51,57). 

In re claim 9, Nakamura discloses (e.g. FIG. 2) wherein the substrate 40 is disposed between the light sensor 20 and the cathode 62.

In re claim 10, as best understood, Nakamura discloses (e.g. FIGs. 2-4) the light sensor 20 is an array sensor (¶ 51,57) to sense “a three-dimensional image” (e.g. user face, eyes, hand, etc. (¶ 65-66) which is considered three-dimensional).  The claimed “two-dimensional image”, as best understood, is referring to a 3D object which doesn’t distinguish over an image of user as taught by Nakamura (¶ 65-66, FIGs. 3A & 4)

In re claim 11, Nakamura discloses (e.g. FIGs. 1-4) wherein the display device displays an image  and simultaneously captures a gesture of a user (e.g. motion of user, FIG. 3A & 4, ¶ 65-66) via the transmittance area (see FIG. 2 above). 


Claim(s) 1-2, 4-8, and 10-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsumoto US 2010/0155578 A1 (Matsumoto).

    PNG
    media_image2.png
    559
    718
    media_image2.png
    Greyscale

In re claim 1, Matsumoto discloses (e.g. FIGs. 1 & 4) an organic light-emitting display device 2, comprising: 
a substrate 10 including a plurality of pixel areas (area including A1, see annotated FIG. 4 above) to display an image (no particular image claimed to distinguish over the emission pattern of light L1), and a transmittance area (area including A2, see annotated FIG. 4 above) that is adjacent to at least one pixel area A1 and separated from the pixel area A1 by an edge of a pixel defining layer 27 (see FIG. 4 annotated above where the dashed line indicate the “edge” of the pixel defining layer 27); 
a light sensor 15 to sense external light L2 received from a source 9 external from the organic light-emitting display device (light L2 being reflected off object 9 is considered to be light from the source 9 that is external to the device shown in FIG. 4) and transmitted through the substrate 10 in the transmittance area A2, wherein 

the cathode 271 partially overlaps the transmittance area (area including A2 to the left of dashed line in FIG. 4 annotated above) in plan view.

In re claim 2, Matsumoto discloses (e.g. FIG. 1) wherein at least two pixel areas (areas including A1) are separated from each other by having the transmittance area (area including A2) therebetween (see FIG. 1 showing two regions A1 separated by A2).

In re claim 4, as best understood, Matsumoto discloses (e.g. FIG. 4) further comprising a light-blocking layer 27 (wall 27 including light-shielding material around peripheral of 18, ¶ 90), wherein the light-blocking layer 27 includes a portion (as best understood, referring to the absence of light-blocking material in the transmittance region of the wall 27 that overlaps with sensor element 15; ¶ 90) corresponding to the transmittance area (area including A2). I.e. the transmittance region of the wall 27 where light-shielding material is absent (¶ 90) is considered to be a portion of the light blocking layer 27 that “corresponds” to the transmittance area A2. Alternatively, light-blocking layer may be taught by Matsumoto’s reflective conductive portion 261 (¶ 82) which includes a portion “corresponding” (in an overlapping manner) to the transmittance area A2.

In re claim 5, Matsumoto discloses (e.g. FIG. 4) the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) is disposed between the substrate 10 and the cathode 271.

In re claim 6, Matsumoto discloses (e.g. FIG. 4) further comprising a thin film transistor 12 connected to the anode 242, wherein the thin film transistor 12 includes an active layer 121, 

In re claim 7, Matsumoto discloses (e.g. FIG. 4) the light-blocking layer 27 (light-shielding material around peripheral of 18, ¶ 90) includes a black matrix material (light-shielding material in wall 27 composed of material same as 17 (¶ 90) which can be a resin including a black pigment (¶ 58)).

In re claim 8, no particular CCD sensor or CMOS sensor has been claimed that would distinguish over Matsumoto sensor comprising photodiodes 15 driven by MOS transistors 11.

In re claim 10, as best understood, Matsumoto discloses (e.g. FIGs. 1 and 4) the light sensor is an array sensor 15 to sense “a three-dimensional image” 9 (e.g. object may be finger (¶ 75) which is considered three-dimensional).  The claimed “two-dimensional image”, as best understood, is referring to a 3D object which doesn’t distinguish over a finger as taught by Matsumoto (¶ 75). 

In re claim 11, Matsumoto discloses (e.g. FIGs. 1 and 4) wherein the display device displays an image (emission of light L1 from A1) and simultaneously captures an image of object 9 (e.g. finger) via the transmittance area A2. No particular “gesture of a user” has been claimed that would distinguish over the image of the object 9 that can be considered “a gesture of a user” as the user direct the device to capture the image of the object 9 (finger). 

In re claim 12, Matsumoto discloses (e.g. FIG. 4) wherein the transmittance area (see FIG. 4 above) overlaps the emission layer 18 in a plan view (transmittance area that includes A2 as annotated in FIG. 4 above partially overlaps part of emissive 18 that is adjacent to the pixel defining layer 27) and the transmittance area (see FIG. 4 above) is substantially not covered by the cathode 271 (i.e. most of the transmittance area as annotated in FIG. 4 above is not covered by cathode 271). 

In re claim 13, Matsumoto discloses (e.g. FIGs. 1 & 4) an organic light-emitting display device 2, comprising: 
a substrate 10 including a plurality of pixel areas (area including A1, see annotated FIG. 4 above) to display an image (no particular image claimed to distinguish over the emission pattern of light L1), and a transmittance area (area including A2, see annotated FIG. 4 above) that is adjacent to at least one pixel area A1 and separated from the pixel area A1 by an edge of 
a light sensor 15+26 (No particular “light sensor” has been claimed that would distinguish over the photodiodes 15 embedded in the passivation layer 26, where the passivation layer 26 is considered to be a part of the “light sensor”) to sense external light L2 received from a source 9 external from the organic light-emitting display device (light L2 being reflected off object 9 is considered to be light from the source 9 that is external to the device shown in FIG. 4) and transmitted through the substrate 10 in the transmittance area A2, wherein 
each pixel area A1 includes an anode 242, a cathode 271, and an emission layer 18 interposed between the anode 242 and the cathode 271, 
the cathode 271 does not entirely overlap the transmittance area in plan view (i.e. most of the transmittance area as annotated in FIG. 4 above is not overlapped by cathode 271), and
the emission layer 18 overlaps the light sensor 15+26 in plan view. 
No particular “light sensor” has been claimed that would distinguish over the photodiodes 15 embedded in the passivation layer 26, where the passivation layer 26 is considered to be a part of the “light sensor”. Such interpretation is consistent with Applicant’s disclosure describing the emission layer 223 of the display device overlapping, in general, with a light sensor 4 shown as a block diagram. The light sensor 4 would comprise various insulating and passivation layers that embodies the photosensing elements. Applicant does not claim or disclose the emission layer 223 overlaps the active photosensing region of the light sensor.

In re claim 14, Matsumoto discloses (e.g. FIGs. 1 & 4) an organic light-emitting display device 2, comprising: 
a substrate 10 including a plurality of pixel areas (area including A1, see annotated FIG. 4 above) to display an image (no particular image claimed to distinguish over the emission 
a light sensor 15 to sense external light L2 received from a source 9 external from the organic light-emitting display device (light L2 being reflected off object 9 is considered to be light from the source 9 that is external to the device shown in FIG. 4) and transmitted through the substrate 10 in the transmittance area A2, wherein 
each pixel area A1 includes an anode 242, a cathode 271, and an emission layer 18 interposed between the anode 242 and the cathode 271, 
an edge of the cathode 271 is on a pixel defining layer 27 that covers side portions of the anode 242 and exposes a center portion of the anode 242, and
at least one organic layer (as best understood, this can be any of a part of the organic emissive layer 18, the organic partition wall 27, or the organic planarizing layer 24) in the transmittance area (area including A2 as annotated in FIG. 4 above)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kumagai et al. US 2009/0220679 A1 (Kumagai).

    PNG
    media_image1.png
    745
    862
    media_image1.png
    Greyscale

In re claim 13, Nakamura discloses (e.g. FIGs. 1-4) an organic light-emitting display device (FIG. 2), comprising: 
a substrate 40 or 67 including a plurality of pixel areas 11R,11G,11B (FIG. 1C) to display an image, and a transmittance area (area outside of pixels 11R,11G,11B defined by bank 45, see FIG. 2 annotated above) that is adjacent to at least one pixel area 11R,11G,11B and separated from the pixel area 11R,11G,11B by an edge of a pixel defining layer 45 (see FIG. 4 annotated above where the dashed lines indicate the “edge” of the pixel defining layer 45); 

each pixel area 11R,11G,11B includes an anode 61, a cathode 62, and an emission layer 63 interposed between the anode 61 and the cathode 62, and 
the emission layer 63 overlaps the light sensor 20 in plan view (FIG. 2).
Nakamura discloses the cathode 62 of the organic display is formed in one sheet. Nakamura does not explicitly disclose the cathode does not entirely over the transmittance area in plan view.
However, Kumagai teaches an AMOLED comprising a common cathode 16 (see FIG. 2). Kumagai further teaches the cathode 16 may be formed to be common to the same color EL element 11, such that each of the red, green, blue cathodes are electrically isolated from each other; or the cathode 16 may be separately formed for each EL element 11 (¶ 145).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Nakamura’s matrix display such that the same color display element 11R or 11G or 11B would share a common cathode 62, but the cathodes for different color display element 11R,11G,11B are separated from each other as taught by Kumagai so as to independently address the different colored pixels. 
As such, the cathode 62 is separated in at least the region between different color pixels, e.g. between 11R and 11G or between 11G and 11B or between 11B and 11R (see FIG. 1C, 7A, etc). Therefore, at least a portion of the transmittance area between different colored pixels would not be overlapped by the cathode 62.

In re claim 14, Nakamura discloses (e.g. FIGs. 1-4) an organic light-emitting display device (FIG. 2), comprising: 

a light sensor 20 to sense external light received from a source external from the organic light-emitting display device (e.g. image of user, ¶ 65-66 see FIGs. 3A & 4) and transmitted through the substrate 40,67 in the transmittance area (see FIG. 2 above), wherein 
each pixel area 11R,11G,11B includes an anode 61, a cathode 62, and an emission layer 63 interposed between the anode 61 and the cathode 62, and
at least one organic layer (e.g. organic layers 41,45,65, ¶ 62,63) is in the transmittance area (see FIG. 2 above).
Nakamura discloses the cathode 62 of the organic display is formed in one sheet on a pixel defining layer 45 that covers side portions of the anode 61 and exposes a center portion of the anode 61. Nakamura does not explicitly disclose an edge of the cathode is on the pixel defining layer.
However, Kumagai teaches an AMOLED comprising a common cathode 16 (see FIG. 2). Kumagai further teaches the cathode 16 may be formed to be common to the same color EL element 11, such that each of the red, green, blue cathodes are electrically isolated from each other; or the cathode 16 may be separately formed for each EL element 11 (¶ 145).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Nakamura’s matrix display such that the same color display element 11R or 11G or 11B would share a common cathode 62, but the cathodes for different color display element 11R,11G,11B are separated from each other as taught by Kumagai so as to independently address the different colored pixels. 
As such, the cathode 62 is separated in at least the region between different color pixels, e.g. between 11R and 11G or between 11G and 11B or between 11B and 11R (see FIG. 1C, .

Response to Arguments
Applicant's arguments filed 12/21/2021 and 1/21/2022 have been fully considered but they are not persuasive. 

Regarding claim 4 rejected under § 112(b), Applicant argument references the optical pattern array (12/21/2021 Remark, pages 6-7). However, the response does not address what is meant by the claimed phrase “corresponding to.” As explained in the rejection above, it is unclear what is required by “corresponding to.” Does “corresponding to” necessarily require presence of the light-blocking layer or does the absence of the light-blocking layer also satisfy the claimed “corresponding to”.

Regarding claim 6 rejected under § 112(b), Applicant argues substrate 2 is the only substrate recited in claims 1 and 6 and should be understood as such (12/21/2021 Remark, page 7). This is not persuasive because claim 6 recites “the thin film transistor includes an active layer, a gate insulating layer, a gate electrode, an interlayer insulating layer, and source and drain electrodes which are sequentially formed on the substrate”. However, the active layer, the gate insulating layer, the gate electrode, the interlayer insulating layer, and the source/drain electrodes are sequentially formed on the lower substrate 1. The substrate 2 suspend above the TFT, and cannot be the substrate on which the parts of the TFT are sequentially formed. Therefore, the two instances of “the substrate” recited in claim 6 would appear to be referring to two different substrates instead of the same substrate. 


Applicant further argues Matsumoto does not teach the cathode partially overlaps the transmittance area in plan view (12/21/2021 Remark, page 14). This is not persuasive because not particular transmittance area is claimed to distinguish over an area as annotated in FIG. 4 above that includes A2. As shown in the annotated FIG. 4 above, the transmittance area is partially overlapped with the cathode 271. For example, the portion of the cathode 271 to the left of the dashed line annotated in FIG. 4 above, partially overlaps the transmittance area. 

Regarding claim 13 rejected over Matsumoto, Applicant argues the passivation layer 26 should not be considered as part of the light sensor (12/21/2021 Remark, page 15).
This is not persuasive because no particular “light sensor” has been claimed that would distinguish over the photodiodes 15 embedded in the passivation layer 26. As such, the light sensor comprises both the passivation layer 26 and the photodiodes embedded within. Such interpretation is consistent with Applicant’s disclosure describing the emission layer 223 of the display device overlapping, in general, with a light sensor 4 shown as a block diagram. The light sensor 4 would comprise various insulating and passivation layers that embodies the photosensing elements. Applicant’s disclosure does not describe the light sensor 4 to be consisting exclusive of photodiodes only without any supporting or passivating material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815